Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated effective as of June 3, 2011, is entered into by and among
CONSTELLATION ENERGY PARTNERS LLC, a Delaware limited liability company (the
“Borrower”), and the Lenders signatory hereto (the “Lenders”), and THE ROYAL
BANK OF SCOTLAND plc, as Administrative Agent (the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders and The Royal Bank of Scotland plc, as
Administrative Agent and a Lender, are party to that certain Amended and
Restated Credit Agreement dated as of November 13, 2009, as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
February 11, 2010 (such Amended and Restated Credit Agreement, as the same may
from time to time be amended, modified, supplemented or restated, herein called
the “Credit Agreement”). Terms used and not otherwise defined herein shall have
the respective meanings assigned to such terms in the Credit Agreement, and the
provisions of Section 1.03 of the Credit Agreement are incorporated herein by
reference; and

WHEREAS, the Borrower and the Lenders have agreed, subject to the terms and
conditions hereinafter set forth, to amend the Credit Agreement as set forth
below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. Amendments to the Credit Agreement.

(a) The Credit Agreement is hereby amended by deleting the following definitions
in Section 1.02 of the Credit Agreement in their entirety and substituting the
following in place thereof:

““Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services whether or not such goods or services are actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of

 

Second Amendment – Page 1



--------------------------------------------------------------------------------

law or by a Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment; provided however, Debt shall
exclude all obligations under Swap Agreements. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

“Maturity Date” means the earlier to occur of (a) November 13, 2013, or (b) the
date that the Loan Commitments are sooner terminated pursuant to Sections 2.06
or 10.02.

“Swap Counterparty” means, as applicable, any Person that (a) was a party to a
Swap Agreement with the Borrower or any of its Subsidiaries at the time it
became a Lender under the Credit Agreement, or (b) was a Lender (or Affiliate of
a Lender) at the time it became a party to a Swap Agreement with the Borrower or
any of its Subsidiaries.”

(b) Section 12.14 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting the following in place thereof:

“Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Obligations shall also extend to and be available to Swap
Counterparties to any Swap Agreement with the Borrower or any of its
Subsidiaries on a pro rata basis in respect of any obligations of the Borrower
or any of its Subsidiaries which arise under any such Swap Agreements. No Swap
Counterparty shall have any voting rights under any Loan Document as a result of
the existence of obligations owed to it under any such Swap Agreements.”

SECTION 2. Representations and Warranties. The Borrower represents and warrants
as follows:

(a) The Borrower is duly authorized and empowered to execute, deliver and
perform this Amendment and all other instruments referred to or mentioned herein
to which it is a party, and all action on its part requisite for the due
execution, delivery and the performance of this Amendment has been duly and
effectively taken.

(b) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement, as amended hereby, and any other Loan
Documents executed in connection herewith or therewith are true in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent that such representation or warranty was made as of
a specific date, in which case such representation or warranty was true in all
material respects when made.

(c) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default.

(d) When this Amendment is duly executed and delivered, the Credit Agreement as
amended by this Amendment will be legal and binding obligations of the Borrower,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective
when, and only when, the Administrative Agent shall have received:

(a) counterparts of this Amendment duly executed and delivered on behalf of the
Borrower and all Lenders;

 

Second Amendment – Page 2



--------------------------------------------------------------------------------

(b) a Secretary’s Certificate of the Borrower, including resolutions authorizing
the execution, delivery and performance of this Amendment and any other
documents signed in connection therewith, and the Borrower’s articles of
formation, evidence of existence and good standing, and incumbency certificate,
all in form and substance satisfactory to the Administrative Agent;

(c) the Ratification and Affirmation of Guarantors duly executed and delivered
on behalf of the Guarantors; and

(d) such other documents, instruments and agreements as the Administrative Agent
reasonably deems necessary, in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 4. Reference to and Effect on Loan Documents.

(a) On and after the effective date of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or any
other expression of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or any other expression of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

(b) Except as specifically amended above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. Without limiting the generality of the foregoing, the Security
Instruments and all of the Collateral described therein do and shall continue to
secure the payment of all obligations stated to be secured thereby under the
Credit Agreement, as amended hereby, and the other Loan Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Lenders under any of
the Loan Documents or constitute a waiver of any provision of any of the Loan
Documents.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PRINCIPLES THEREOF.

SECTION 7. Costs and Expenses. The Borrower agrees to pay on demand all out of
pocket costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder, including reasonable
legal fees and expenses for counsel for the Administrative Agent

[Signature pages follow]

 

Second Amendment – Page 3



--------------------------------------------------------------------------------

The parties hereto have caused this Amendment to be executed by their respective
duly authorized representatives as of the date first written above.

 

    CONSTELLATION ENERGY PARTNERS LLC     By:  

/s/ Charles C. Ward

      Charles C. Ward, Chief Financial Officer and Treasurer

26.829268% of Outstanding Principal

Amount of the Loans

    THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent and as a Lender    
By:   RBS Securities Inc., as Agent,       By:  

/s/ Sandra Aultman

        Sandra Aultman, Director

21.951220% of Outstanding Principal

Amount of the Loans

    THE BANK OF NOVA SCOTIA, as a Lender     By:  

/s/ John Frazell

      Name:   John Frazell       Title:   Director

21.951220% of Outstanding Principal

Amount of the Loans

    BNP PARIBAS, as a Lender     By:  

/s/ Richard Hawthorne

     

Name:

  Richard Hawthorne       Title:   Director     By:  

/s/ Juan Carlos Sandoval

     

Name:

  Juan Carlos Sandoval       Title:   Director

14.634146% of Outstanding Principal

Amount of the Loans

    ING Capital LLC, as a Lender     By:  

/s/ Juli Bieser

     

Name:

  Juli Bieser       Title:   Director

14.634146% of Outstanding Principal

Amount of the Loans

    SOCIÉTÉ GÉNÉRALE, as a Lender     By:  

/s/ Stephen W. Warfel

     

Name:

  Stephen W. Warfel       Title:   Managing Director

 

Second Amendment – Signature Page